DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          SIMPSON DUNOIS,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-695

                                [May 7, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 50-2015-CF-001291-AXXX-MB.

   Simpson Dunois, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.